       Case 1:19-cv-03170-DLC Document 225 Filed 06/05/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KINGSTOWN CAPITAL MANAGEMENT,
L.P.; KINGSTOWN PARTNERS MASTER
LTD.; KINGSTOWN PARTNERS II, L.P.;
KTOWN, LP; KINGSTOWN CAPITAL
PARTNERS LLC; INVESTHOLD LTD; and
VERALI LIMITED,

                       Plaintiffs,

              v.

RADOVAN VITEK; CPI PROPERTY                 No. 1:19-cv-03170-DLC
GROUP, S.A; J&T BANKA, A.S.; J&T
FINANCE GROUP SE; POSTOVA BANKA,            ORAL ARGUMENT REQUESTED
A.S.; EGNARO INVESTMENTS LIMITED;
LCE COMPANY LIMITED; LEVOS
LIMITED; ROTHSCHILD & CO.; TOMÁŠ
DAVID; RENÉ FOLTÁN; JAN GERNER;
MILADA MALA; MARTIN NĚMEČEK;
JEAN-FRANÇOIS OTT; LUMIR
SAFRANEK; PAVEL SPANKO; and JULIUS
STRAPEK,

                       Defendants.


MEMORANDUM OF LAW IN RESPONSE TO PLAINTIFFS’ MAY 22ND OPPOSITION
  MEMORANDUM AND IN FURTHER SUPPORT OF MOVING DEFENDANTS’
         MOTIONS TO DISMISS THE AMENDED COMPLAINT


                                       Michael C. Hefter
                                       Seth M. Cohen
                                       Marisa H. Lenok
                                       Andrew M. Harris
                                       HOGAN LOVELLS US LLP
                                       390 Madison Avenue
                                       New York, NY 10017
                                       T: 212-918-3000

                                       Attorneys for Defendants Radovan Vitek, CPI
Dated: June 5, 2020                    Property Group, S.A., Milada Mala, and
                                       Martin Němeček
        Case 1:19-cv-03170-DLC Document 225 Filed 06/05/20 Page 2 of 11



       Pursuant to the Court’s May 29, 2020 Order (Dkt. No. 220), the Moving Defendants1

respectfully submit this response to certain arguments raised in Plaintiffs’ May 22, 2020

opposition memorandum (Dkt. No. 211, the “May 22 Opposition” or “May 22 Opp.”) and the

Declaration of Francois Moyse, dated May 22, 2020 in Opposition (Dkt. No. 212, the “New

Moyse Declaration” or “New Moyse Decl.”), and in further support of their motions to dismiss

the Amended Complaint (“AC”) (Dkt. Nos. 140, 143, 146, 158, 161, 164).

                                      INTRODUCTION

       Plaintiffs’ May 22 Opposition (filed ostensibly to respond to the motions to dismiss of

three later-served defendants—Foltan, David and Sekanina) is nothing more than a sur-reply in

response to the Moving Defendants’ reply memoranda, and the Declaration of Professor Andre

Prüm, submitted therewith. These fully briefed motions to dismiss were sub judice as of April

24, 2020.2 This responsive memorandum is limited to new arguments raised by Plaintiffs in the

May 22 Opposition and in the New Moyse Declaration.3




1
  The defined term “Moving Defendants” refers to: CPI Property Group, S.A., Radovan Vitek,
Milada Mala, and Martin Němeček (collectively, the “CPI Defendants”), Jan Gerner, Jean-
Franҫois Ott, Rothschild & Co SCA, Pavel Spanko, and Julius Strapek.
2
  Plaintiffs’ justification for responding improperly to Moving Defendants’ reply memoranda—
namely, because Foltan, David and Sekanina “joined in . . . the first round of dismissal
briefing” is a non sequitur. Those later-served defendants cannot have joined in Moving
Defendants’ reply arguments because their motions to dismiss were filed before (April 17)
Moving Defendants filed their replies (April 24).
3
  Moving Defendants will not address arguments in the May 22 Opposition which merely restate
or repackage arguments raised in the Plaintiffs’ Omnibus Memorandum of Law in Opposition to
Defendants’ Motion to Dismiss the Amended Complaint (the “First Opposition”). Moving
Defendants rest on the arguments raised in their previously filed memoranda, which include: (1)
the impermissible extra-territorial application of the RICO statute; (2) lack of personal
jurisdiction; (3) untimeliness of Plaintiffs’ RICO claims; (4) the existence of a prior pending
action in Luxembourg; and (5) Plaintiffs’ failure to plead a civil RICO claim on the merits. Each
of these arguments is a sufficient, independent basis to dismiss the Amended Complaint.
                                               1
        Case 1:19-cv-03170-DLC Document 225 Filed 06/05/20 Page 3 of 11



                                           ARGUMENT

       First, Plaintiffs are wrong that the Moving Defendants must declare their “amenability to

service” in Luxembourg for the courts in that country to be deemed an adequate alternative

forum, and nothing in the authorities cited by Plaintiffs suggests otherwise. May 22 Opp. at

24. As Professor Prüm explained, so long as a “single defendant, such as CPI Property Group,

were sued in a Luxembourg court, that court could, in the same or connected matters, have

jurisdiction over any co-defendant domiciled in the EU.” Prüm Decl. ¶ 17. This is enough to

satisfy the “amenability to service” requirement. See CPI Defendants’ Reply Memorandum

(Dkt. No. 200) at 22. The New Moyse Declaration ignores this point, indicating that Plaintiffs

have no argument in response.

       Second, Plaintiffs contend that Luxembourg is an inadequate alternative forum because

its “combination of practical difficulties and other legal obstacles” would render Plaintiffs’

remedies “ineffectual.” May 22 Opp. at 25 n.26. That is not the law. A forum will be deemed

inadequate only where the remedy it offers is “clearly unsatisfactory,” Piper Aircraft Co. v.

Reyno, 454 U.S. 235, 265, n.22 (1981), and “such a finding [of inadequacy] is rare.” PT United

Can Co. Ltd. v. Crown Cork & Seal Co., 138 F.3d 65, 73 (2d Cir. 1998). Plaintiffs once again

distort Piper’s “clearly unsatisfactory” standard, which requires a showing—clearly absent

here—that “no remedy at all” is available to the litigant in the alternative forum. Reers v.

Deutsche Bahn AG, 320 F. Supp. 2d 140, 159 (S.D.N.Y. 2004); see also In re Arbitration

between Monegasque De Reassurances S.A.M. v. Nak Naftogaz of Ukr., 311 F.3d 488, 499 (2d

Cir. 2002) (describing an inadequate forum as one “characterized by a complete absence of due

process or an inability of the forum to provide substantial justice to the parties”).




                                                  2
        Case 1:19-cv-03170-DLC Document 225 Filed 06/05/20 Page 4 of 11



       Mr. Moyse now acknowledges that the availability of pre-trial discovery in Luxembourg

is broader than described in his first declaration, yet he attempts to convince the Court that his

inconsistency is not relevant because under either his first or second formulation, discovery in

the United States would be broader than in a Luxembourg court. Compare Dkt. No. 180 (the

“First Moyse Declaration”) ¶¶ 20-23 with New Moyse Decl. ¶¶ 25-33. What Plaintiffs ignore,

however, is that even if discovery in Luxembourg is narrower than it is in the United States

(which Moving Defendants do not concede), that does not make Luxembourg an inadequate

forum. See, e.g., Wenzel v. Marriott Int’l, Inc., 629 F.App’x 122, 124 (2d Cir. 2015) (internal

citations and quotations omitted) ([t]he unavailability of beneficial litigation procedures [such as

pre-trial discovery] similar to those available in the federal district courts does not render an

alternative forum inadequate”); Adamowicz v. Barclays Priv. Equity Fr. S.A.S., 2006 WL

728394, at *3 (S.D.N.Y. Mar. 22, 2006) (the inability to “confront witnesses” and “present

testimony before the fact finder” does not render a foreign forum inadequate).4

       Third, Plaintiffs submit the New Moyse Declaration to rebut Professor Prüm’s testimony

that numerous causes of actions are available to litigants under Luxembourg law to cover claims

similar to those alleged in the Amended Complaint, including fraud, conspiracy, and money

laundering. May 22 Opp at 25; Prüm Decl. ¶¶ 43-56. It bears noting in this regard that in Mr.

Moyse’s First Declaration, he indicated that Plaintiffs were limited to two causes of action under

Luxembourg law. First Moyse Decl. ¶¶ 29, 35. In the New Moyse Declaration, Mr. Moyse

backtracks, acknowledging expressly that many of the claims and remedies identified by

Professor Prüm are in fact cognizable under Luxembourg law. Mr. Moyse attempts to explain



4
   The New Moyse Declaration also glosses over numerous additional subsections of the New
Code of Civil Procedure cited by Professor Prüm that highlight the available mechanisms for
discovery and witness testimony. See Prüm Decl. ¶¶ 28-31.
                                                 3
         Case 1:19-cv-03170-DLC Document 225 Filed 06/05/20 Page 5 of 11



away those causes of action on the supposition that they may not apply to Plaintiffs’ claims. See,

e.g., New Moyse Decl. ¶¶ 36-44. These attempts fail for at least five reasons:

          Professor Prüm explained that under Articles 1382 and 1383 of the Luxembourg

           Civil Code (not referenced in the First Moyse Declaration), a litigant has a “virtually

           unlimited scope” to raise civil claims under the bonus pater familias doctrine, which

           imposes liability for behavior “not meeting the standard of a normally prudent and

           diligent person finding itself in the same circumstances.” Prüm Decl. ¶ 54. Mr.

           Moyse responds by attempting to limit the doctrine’s scope—he contends that the

           doctrine is unavailable as a “practical matter” because it can be asserted only “very

           rarely” and has been criticized by one commentator as “vague and indeterminate.”

           See New Moyse Decl. ¶¶ 42-43. But this does not mean that the bonus pater familias

           cause of action is unavailable to Plaintiffs, and a commentator’s opinion of a

           doctrine does nothing to affect its legal force or applicability. 5 See Dabbous v. Am.

           Express Co., 2009 WL 1403930, at *6 (S.D.N.Y. May 8, 2009) (fact that remedies in

           Egypt were more “difficult or time-consuming for Plaintiff to obtain” was not

           sufficient).

          In response to Mr. Moyse’s assertion that “private parties ordinarily have no codified

           causes of action for remedying fraud,” see First Moyse Decl. ¶ 28, Professor Prüm

           explained that, in fact, a private litigant can pursue tort claims for damages in

           Luxembourg based on violations of the penal code, such as fraud or money

           laundering. Prüm Decl. ¶¶ 47-50. Mr. Moyse now acknowledges (having made no

           reference to this procedure in the First Declaration), however, that, as “theoretical

5
   In fact, Kingstown itself asserted claims under Articles 1382 and 1383 in the Luxembourg
Litigation. Dkt. No. 148-1 at 38.
                                                4
          Case 1:19-cv-03170-DLC Document 225 Filed 06/05/20 Page 6 of 11



            matters,” a private plaintiff could file a plainte avec constitution de partie civile or a

            citation directe par la partie civile to assert a direct claim for damages, but that such

            claims are inapplicable here only because they have a five-year statute of limitations.

            New Moyse Decl. ¶¶ 38-39. Mr. Moyse’s response contradicts Plaintiffs’ previous

            position on statute of limitations. The Prüm Declaration notes that for purposes of a

            tort claim (on which the penal proceeding is based), the statute of limitations “starts

            from the date on which the person who has suffered a loss has knowledge of his

            loss.” Prüm Decl. ¶ 42. Plaintiffs’ oft-repeated allegation in this action is that they

            “did not have actual notice of Vitek’s scheme until . . . December 8, 2017.” May 22

            Opp. at 31 (citing AC at ¶ 456). Plaintiffs cannot have it both ways: they cannot

            posit that their claims would be time-barred in Luxembourg based on the fact that

            they were on notice of their injury earlier than 2015, while arguing at the same time

            to this Court that they lacked notice of the same injury until 2017 to avoid dismissal

            based on RICO’s four-year limitations period.6

           In response to Professor Prüm’s discussion of Article 6-1 of Luxembourg’s Civil

            Code, under which a litigant can impose tort liability for abuses of commercial

            rights, see Prüm Decl. ¶ 77, Mr. Moyse retorts that Article 6-1 would not apply to

            Plaintiffs’ claims because it requires a showing of (1) the “malicious exercise of bad

            faith,” as well as (2) an affirmative legal right possessed by the tortfeasor and used

            against the litigant. New Moyse Decl. ¶ 41. Mr. Moyse’s application of this doctrine


6
   Even assuming arguendo that Plaintiffs’ claims are time-barred in Luxembourg, Plaintiffs
should not be able to reap the benefit of their own strategic missteps. Mayer v. Time, Inc., 2018
WL 1738322, at *5 (S.D.N.Y. Apr. 9, 2018) (Cote, J.) (“Because any U.K. statute of limitations
impediment to plaintiff’s prosecution of this case in the U.K. is a result of her informed litigation
strategy, this Court will not refuse to dismiss this action on forum non conveniens grounds....”).

                                                  5
         Case 1:19-cv-03170-DLC Document 225 Filed 06/05/20 Page 7 of 11



           is mystifying; he writes that “the vast majority of Defendants do not appear to hold

           any legal right over the Plaintiffs” that would satisfy the second criterion, without

           specifying to which Moving Defendants he refers or what rights they may hold. Id.

           Indeed, both criteria identified by Mr. Moyse for applying Article 6-1 are addressed

           in the AC: not only are Plaintiffs’ allegations replete with suggestions of Moving

           Defendants’ bad faith, see, e.g., AC ¶¶ 3, 132, 204-06, 478-82, but their entire

           alleged scheme revolves around Vitek purportedly leveraging his affirmative rights

           as the majority shareholder against Kingstown.7

          In an attempt to distinguish the causes of action cited by Professor Prüm, Mr. Moyse

           highlights numerous causes of action that potentially apply to claims raised by the

           Investhold Plaintiffs. For example, Mr. Moyse dismisses Professor Prüm’s opinion

           that Plaintiffs could bring a dol claim, akin to fraudulent inducement, because such a

           claim must implicate “a relevant contract,” which “[m]any of the claims in the

           Amended Complaint do not....” New Moyse Decl. ¶ 40. But Mr. Moyse offers no

           explanation as to why the Investhold Plaintiffs could not attempt to bring a dol claim

           in Luxembourg, as those Plaintiffs’ claims arise from the so-called “parity

           partnership” contract. The same is true for Mr. Moyse’s discussion of Luxembourg’s

           analogue to tortious interference, which he declares is inapplicable because the

           “claims in the Amended Complaint, with the possible exception of the claims based

           on the ‘parity partnership,’ do not appear to relate to contract breaches.” Id. ¶ 44
7
  If nothing else, the Kingstown Plaintiffs may remain able to assert a claim under the actio de in
rem verso doctrine in Luxembourg—one of the two mentioned in the First Moyse Declaration—
which functions akin to an unjust enrichment claim. New Moyse Decl. ¶ 53. Plaintiffs explain
that this cause of action cannot be brought where there is a contract, and they affirmatively state
that no such claim could be made in relation to the “parity partnership.” Id. ¶ 54. But this leaves
open the possibility that the Kingstown Plaintiffs, with no alleged contractual relationship, might
be able to bring such a claim.
                                                6
          Case 1:19-cv-03170-DLC Document 225 Filed 06/05/20 Page 8 of 11



              (emphasis added). And the fact that the Investhold Plaintiffs are already raising

              tortious interference claims in this action only confirms that they would try the same

              in Luxembourg. AC ¶¶ 524-29.

             Finally, with respect to Plaintiffs’ conspiracy claims, Plaintiffs fail to offer a

              response to Professor Prüm’s citation to Article 1384 of Luxembourg’s Civil Code,

              which permits a damages claim whenever a tortfeasor can be held vicariously liable

              for the wrongdoing of one of its agents. Prüm Decl. ¶ 71.

          Fourth, in assessing the adequacy of an alternative forum, courts can (and regularly do)

consider case law addressing a forum’s adequacy. Courts are not required, as the May 22

Opposition advocates, to rely on foreign-law expert declarations to make this determination. For

example, in Ilusorio v. Ilusorio-Bildner, 103 F. Supp. 2d 672, 674 (S.D.N.Y. 2000), a case cited

in the CPI Defendants’ reply (Dkt. No. 200 at 22-23), the starting point for the Court’s analysis

was precedent deeming the Philippines to be an adequate forum, regardless of whether expert

declarations had been submitted. Ilusorio, 103 F. Supp. 2d at 674; May 22 Opp. at 25. Although

the Court considered a declaration proffered by the defendant as part of its analysis, nothing in

the Ilusorio decision supports Plaintiffs’ assertion that a declaration is “necessary.” May 22

Opp. at 25. Plaintiffs similarly fail to distinguish Gilstrap v. Radianz Ltd., 443 F. Supp. 2d 474

(S.D.N.Y. 2006), a case in which Judge Castel, without the aid of expert declarations, concluded

that “the competence of the judges of [England] to adjudicate this dispute is beyond serious

challenge,” citing only a prior, similar case. Gilstrap, 443 F. Supp. 2d at 481-82.

          Tellingly, Plaintiffs have provided no response to the cases cited by the CPI Defendants

finding Luxembourg to be an “obviously adequate” forum for claims similar to those asserted in

this case. See CPI Defendants’ Reply at 23 (citing In re Herald, Primeo, and Thema Sec. Litig.,


                                                  7
        Case 1:19-cv-03170-DLC Document 225 Filed 06/05/20 Page 9 of 11



2011 WL 5928952, at *14 (S.D.N.Y. Nov. 29, 2011) and Republic of Panama v. BCCI Holdings

(Luxembourg) S.A., 119 F.3d 935, 952 (11th Cir. 1997)).8

       Plaintiffs also argue that because they allegedly put Moving Defendants on “explicit

notice of the need for [a foreign law declaration]” before the filing of the motions to dismiss, the

Court should not consider the Prüm Declaration, which was submitted by the CPI Defendants

contemporaneously with its reply memorandum. May 22 Opp. at 24-25. Plaintiffs appear to

suggest—without support—that a letter they filed in September 2019 in opposition to Moving

Defendants’ motion to stay discovery, which referenced Plaintiffs’ position that “the opinions of

foreign law experts” are “typically” utilized to prove the existence of an adequate alternative

forum (see Dkt. No. 90), somehow warrants exclusion of an otherwise valid foreign legal

opinion because it was not filed with the CPI Defendants’ opening brief. Plaintiffs fail to

address, much less reconcile their position with, case law cited by the CPI Defendants in which

foreign law declarations were permitted to be introduced for the first time on reply. See May 22

Opp. at 25 n.25. And in any event, Plaintiffs’ filing of two declarations by Mr. Moyse, one in

response to the Prüm Declaration,9 obviates any alleged prejudice claimed by Plaintiffs.10

8
  The one time that Plaintiffs do address these cases, in their First Opposition, they completely
miss the point of the argument. See First Opp. at 64 (purporting to distinguish the cases because
the courts accepted and relied on expert declarations in both).
9
    Unable to respond on the merits to Professor Prüm, Plaintiffs seize on a single
misinterpretation of a legal term translated from French to English—having no bearing on the
merits of the arguments—to launch a series of baseless ad hominem attacks on Professor Prüm.
See, e.g., New Moyse Decl. ¶ 61 (“Only individuals who lack adequate experience litigating in
Luxembourg courts would confuse a brief with an amended summons or pleading”); May 22
Opp. at 26 (“[T]his Court should question the opinion of an academic . . . who misunderstands
basic Luxembourg civil procedure by confusing a pleading with a brief.”). There can be no
dispute Professor Prüm is eminently qualified to opine in this case. He served for seven years as
the Dean of the University of Luxembourg’s Faculty of Law, Economics, and Finance, and has
been chosen to lead the Luxembourg government’s efforts to restructure and modernize its
financial statutes and jurisprudence. Prüm Decl. Ex. A.

                                                 8
       Case 1:19-cv-03170-DLC Document 225 Filed 06/05/20 Page 10 of 11



       Fifth, Plaintiffs’ attempt to distinguish Wilder v. News Corp. and John Labatt Ltd. v.

Onex Corp., two cases cited by the CPI Defendants on reply, also fails. May 22 Opp. at 10, n.10.

The CPI Defendants cited these decisions for the proposition that the “articles and press releases”

identified by Plaintiffs as part of the so-called “21 fraudulent communications” were not directed

to New York for purposes of the Court’s jurisdictional analysis. CPI Reply at 10; see also AC ¶¶

94, 102, 176, 205, 486(i). Plaintiffs claim that Wilder is inapposite because the press releases at

issue in that case appeared merely on a globally-accessible website. May 22 Opp. at 10, n.10. If

anything, the press releases alleged in the AC (issued by ORCO in Europe) are even further

removed from New York than those in Wilder and cannot establish that the Moving Defendants

“expressly aimed [their] conduct at New York.” Wilder, 2015 WL 5853763, at *13 (S.D.N.Y.

Oct. 7, 2015) (“Plaintiffs must allege more than the posting of press releases on a website that

can be accessed in New York.”). As to John Labatt, there is no allegation in the Amended

Complaint that the articles and press releases solicited U.S. shareholders.11

                                         CONCLUSION

       For the reasons set forth herein and in Moving Defendants’ prior motion to dismiss

briefing, Moving Defendants respectfully request that the Court grant their motions to dismiss

the Amended Complaint with prejudice.
10
    A foreign law hearing pursuant to Federal Rule of Civil Procedure 44.1 is not required here.
See May 22 Opp. at 27 n.28. To the extent that the parties’ legal experts disagree, such
differences are not particularly complex questions of foreign law, and largely concern relative
degrees of availability or delay with respect to foreign legal procedures. As explained above,
such considerations are not dispositive in the forum non conveniens analysis, and the Court is
more than capable of reaching its own opinion of these discrete legal issues. See, e.g., Guidi v.
Inter-Continental Hotels Corp., 2003 WL 1907901, at *2-*3 (S.D.N.Y. Apr. 16, 2003)
(determining question of Egyptian law without live expert testimony).
11
     Moreover, the suggestion in the May 22 Opp. that Vitek himself “directed” the 21
communications “to New York-based financiers” demonstrates the lengths to which Plaintiffs
will go to contort not only the law but the allegations in the Amended Complaint. See CPI Reply
at 10.
                                                 9
      Case 1:19-cv-03170-DLC Document 225 Filed 06/05/20 Page 11 of 11



Dated: June 5, 2020                       HOGAN LOVELLS US LLP
       New York, NY

                                          By: /s/ Michael C. Hefter
                                          Michael C. Hefter
                                          Seth M. Cohen
                                          Marisa H. Lenok
                                          Andrew M. Harris
                                          390 Madison Avenue
                                          New York, NY 10017
                                          T: 212-918-3000
                                          F: 212-918-3100
                                          michael.hefter@hoganlovells.com
                                          seth.cohen@hoganlovells.com
                                          marisa.lenok@hoganlovells.com
                                          andrew.harris@hoganlovells.com

                                          Attorneys for Defendants Radovan Vitek,
                                          CPI Property Group, S.A., Milada Mala and
                                          Martin Němeček




                                     10
